

117 HR 3255 IH: Lead Elimination and Data Guidance Act
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3255IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Norcross introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to develop guidance for identifying high-risk locations to focus lead reduction efforts, and for other purposes.1.Short titleThis Act may be cited as the Lead Elimination and Data Guidance Act or the LEAD Guidance Act.2.Identification of high-risk locations(a)Development of guidance(1)In generalIn accordance with the deadline established in subsection (b), the Administrator of the Environmental Protection Agency shall develop guidance to help public water systems identify high-risk locations for purposes of focusing efforts to—(A)test drinking water for the concentration of lead in such drinking water; and(B)replace lead service lines.(2)Use of dataThe guidance developed under paragraph (1) shall include information on how a public water system may use data from the American Community Survey conducted by the Department of Commerce and, where available, geospatial data to identify high-risk locations for the purposes described in subsection (a).(b)Availability of guidanceNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall—(1)publish the guidance developed under subsection (a) in the Federal Register; and(2)make such guidance available on a publicly accessible website.(c)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to the Committee on Energy and Commerce of the House of Representatives and the appropriate committee of the Senate a report that—(1)includes the guidance developed under subsection (a);(2)describes the methodology used to develop such guidance; and(3)provides information about who was consulted in the development of such guidance.(d)DefinitionsIn this Act:(1)High-risk locationThe term high-risk location means an area—(A)that is likely to have lead service lines; and(B)in which an environmental justice community is located.(2)Lead service lineThe term lead service line has the meaning given such term in section 1459B(a) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(a)).(3)Public water systemThe term public water system has the meaning given such term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).